Title: From James Madison to James Monroe, 26 March 1807
From: Madison, James
To: Monroe, James



Sir,
Department of State March 26th. 1807

Mr. Erskine has presented, by instructions from his Government, a communication of the late British order against the trade between the ports of France and others therein described.  With a copy of that, I inclose one of the answer given to the communication.  It will not only put you in possession of what will be transmitted by Mr Erskine to his Government, but also of the sentiments of the President on that important subject.  I have the honor to remain, With great respect & Consideration Sir, your Most Obt. Sert.

James Madison

